DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action in response to the filing of the Application identified above including Claims filed on 03/15/2021. Claims 1 – 20 are examined.

Drawings
Figures 6 – 8 are objected to under 37 CFR 1.83(a) because they fail to show the information clearly.  For example portions of figures 7 and 8 filed on 04/01/2021 and figure 6 filed on 03/15/2021 are not clearly readable.  An example of a portion that is unreadable is shown below (the example being from fig. 8 filed on 04/02/2021 although other portions similarly unreadable from figures 6 – 8 should be corrected).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” 

    PNG
    media_image1.png
    322
    185
    media_image1.png
    Greyscale

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “hub disposed at a longitudinal center of an exhaust diffuser” in claim 1 must be shown or pointed out or the feature(s) canceled from the claim(s).  It is not clear what location in the drawings is the longitudinal center of the hub.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 103 (see fig. 1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Figure 3 and 6 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 – 6 and 11 – 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No.: US 2013/0129498 A1 (Hoffman).
As to claim 1, Hoffman discloses (see figs. 1 and 2; and figs. 3 and 4 below) an exhaust diffuser 16 hub (see fig. 3 below) disposed at a longitudinal center (hub is disposed along the longitudinal axis 31 of diffuser at center of diffuser 16) of an exhaust diffuser 16, the hub comprising: a hub extension extending from a downstream end thereof in a longitudinal direction of the exhaust diffuser (see figs. 3 and 4 below wherein the hub extension is referred to with reference character “27”), wherein a transverse cross-sectional area of the hub extension is smaller than a transverse cross-sectional area of the hub (the diameter of hub extension is smaller than the diameter of hub; see figs. 3 and 4 below wherein the aft portion of hub is referred to with reference character “26”).

    PNG
    media_image2.png
    261
    380
    media_image2.png
    Greyscale
[AltContent: textbox (hub)][AltContent: arrow][AltContent: arrow][AltContent: textbox (hub extension)][AltContent: arrow]
    PNG
    media_image3.png
    561
    369
    media_image3.png
    Greyscale
[AltContent: arrow][AltContent: textbox (stepped portion)][AltContent: arrow][AltContent: textbox (guide)][AltContent: arrow][AltContent: arrow][AltContent: textbox (height)][AltContent: arrow]
As to claim 11
As to claims 2 and 12, Hoffman discloses wherein the hub extension is concentric with the hub and forms a stepped portion with respect to the hub, the stepped portion extending along a circumference of the hub extension (see figs. 3 and 4 above).
As to claims 3 and 13, Hoffman discloses wherein the hub extension is cylindrical (see fig. 4 above and par. 27 explaining the hub extension cited with reference character 27 is ring shaped).
As to claims 4 and 14, Hoffman discloses wherein the cylindrical hub extension is hollow and one end thereof is exposed (see fig. 4 above showing aft end of hub 27 that is projecting out of page is open and also showing hollow feature).
As to claims 5 and 15, Hoffman discloses the hub further comprises at least one guide provided on side surface portions of the hub extension (see fig. 4 above showing guide wherein there are four guides circumferentially spaced apart). The term guide is interpreted as “a device for steadying or directing the motion of something” (Merriam-Webster online).  The guides of Hoffman make steady the rings 26 and 27 and prevent rotation thereof.
As to claims 6 and 16, Hoffman discloses wherein a height of the at least one guide corresponds to a height of the stepped portion formed by the hub extension with respect to the hub (see fig. 4 above).  The height is interpreted in accordance with applicant specification par. 48 and figure 5 as the radial height from the hub extension until the hub.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 – 10 and 17 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman in view of US Patent 5,791,136 (Utamura).
As to claims 7 – 10 and 17 – 20 Hoffman discloses the current invention as claimed and discussed above.  Hoffman further discloses wherein the at least one guide comprises a plurality of guides and wherein the at least one guide comprises a plurality of guides extending into the hub extension and intersecting with each other (see fig. 4 above).  Hoffman is silent a length of the at least one guide corresponds to a length of the hub extension, wherein the at least one guide has a quadrangular shape, and angles between the plurality of guides are equal.
Utamura teaches (see fig. 3) an exhaust diffuser 13 hub 6 disposed at a longitudinal center of an exhaust diffuser the hub comprising: a hub extension 8 extending from a downstream end thereof in a longitudinal direction of the exhaust diffuser.  Utamura further teaches at least one guide 10 can be a part of a support guide 12 or strut 12 and that the at least one guide has a quadrangular shape (see guide 10 is a part of strut 12 in fig. 3 and see quadrangular shape of guide 10 in fig. 7a), and angles between the plurality of guides are equal 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Hoffman with wherein the at least one guide has a quadrangular shape, and angles between the plurality of guides are equal as taught by Utamura in order to facilitate providing a uniform flow velocity of exhaust gas with low pressure drop by reducing swirl in the flow thereby improving efficiency of gas turbine plant and reducing noise levels (see abstract, col. 1 l. 65 to col. 2 l. 3, and col. 4, ll. 52-57).  It is noted that Utamura as applied to Hoffman results Hoffman guides including blade type guides as taught by Utamura.
Hoffman in view Utamura teach the current invention as claimed and discussed above.  Hoffman is silent a length of the at least one guide corresponds to a length of the hub extension.
Hoffman in view Utamura teach all the essential features of the claimed invention as discussed so far except wherein a length of the at least one guide corresponds to a length of the hub extension.
  While Hoffman teach the general conditions of the claimed invention, Hoffman does not expressly teach the claimed wherein a length of the at least one guide corresponds to a length of the hub extension  
Utamura further teaches a length of the at least one guide affects the performance of the diffuser and therefore is a result effective variable.
The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B). A particular parameter is a result-effective variable when the variable is 
Here, Utamura further teaches (see col. 4, ll. 52-57, col. 6, ll. 28-35, and fig. 6a) that the axial length X of a guide has an effect on the performance of the diffuser.  For example the axial length X plays a role of removing swirl from the flow and thereby decreasing pressure drop across the diffuser and improving overall efficiency of the gas turbine engine providing exhaust to the diffuser.  For example if the axial length too small then swirl will not be sufficiently removed. However too great of an axial length is consistent with additional weight, cost and complexity of the diffuser. Therefore, an ordinary skilled worker would recognize that a length of the at least one guide is a result-effective variable that controls the performance of the diffuser. Thus, the claimed wherein a length of the at least one guide is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.  
Therefore, since the general conditions of the claim, i.e. a flow guide and hub extension, were disclosed in the prior art by Hoffman, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hoffman in view Utamura’s invention to include wherein a length of the at least one guide corresponds to a length of the hub extension in order to reduce swirl as suggested and taught by Utamura in col. 6, ll. 28-35 (and fig. 6a).  It has been held “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20100021291 A1 and JP2005240681 each disclose diffuser with hub and hub extension; Pub. No. US 20160245119 A1 teaches diffuser with guides; Pub. No. US 20050098685 A1 teaches height of a flow guide equals height of step; and Pub. No. US 20130170972 A1 teaches length of flow guide equals length of hub extension.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/M.J.A/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741